In my opinion the judgment of the District Court in favor of the defendants should be upheld upon the ground that it is supported by an implied finding of the District Court that the plaintiff had failed to prove itself to be an "interested person affected by" the Railroad Commission's order, as required by Section 8 of Article 6049c, Vernon's Annotated Civil Statutes.
This statutory provision is merely a restatement of the settled rule (which seems to be recognized in the majority opinion) that a person attacking the validity of a statute or an administrative order, before he can receive judicial relief, must show that he is substantially and directly affected by the statute or order. This rule is not one which affects the jurisdiction of the court or the legal capacity of the plaintiff to sue, but it is an essential element of the case which the plaintiff must prove to secure the relief which he seeks. Hence, a proper judgment for the court to enter upon the plaintiff's failure to prove himself to be so affected is a judgment for the defendants, such as was entered in this case, and not a judgment of dismissal. For example, a judgment for the defendants "denying the State all relief" rather than a judgment of dismissal, was approved by this Court in St. Louis Southwestern Railway Co. v. State, 113 Tex. 570,261 S.W. 996, 33 A.L.R. 367, in which it was held that the State had not shown itself to be sufficiently affected to be entitled to an injunction against the enforcement of the statute there involved. (For the terms of trial court's judgment, see the opinion of the Court of Civil Appeals, State v. St. Louis Southwestern Railway Co., 197 S.W. 1006, at page 1010.) See also Caruthers v. Harnett, 67 Tex. 127, 2 S.W. 523. A proper basis for the court's judgment in this case, therefore, would be that the plaintiff has not shown such a direct and substantial injury to it as would entitle it to relief. This being true, and the court not having made express findings, under familiar rules we must presume that the District Court made such an implied finding and we must look to the record only for the *Page 155 
purpose of determining whether there is evidence to support such implied finding. The record shows that the witness for the permittee testified that the plaintiff's leases would not be affected by the production from this well and the testimony of one of the plaintiff's witnesses would sustain the conclusion that the injury, if any, would be speculative. Hence there is evidence on which the trial court's judgment can be sustained, and in my opinion the action of the Court of Civil Appeals in reversing this judgment is erroneous.
Simpson and Taylor, Associate Justices, join in this dissent.
Opinion delivered November 3, 1948.